DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 45 and 47 are objected to because of the following informalities:
With regard to claim 45, since this is a method claim, the text “further comprising an amplification container” should be re-phrased as a step, such as “further comprising providing an amplification container”.
With regard to claim 47, the word “that” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39, 41-43, 46-53 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beld et al (Nucleic Acids Research 24(13):2618-2619) in view of Skagestad et al (US 2009/0176296) and Kai et al (Biotechnology Techniques 12(12):935-939 (1998)).
Beld taught a method for fractionating single-stranded and double-stranded nucleic acids, wherein a mixture of single- and double-stranded nucleic acids was contacted with silica particles under conditions wherein the double-stranded nucleic acids were bound to the particles, leaving the single-stranded nucleic acids in solution. Following removal of the silica particles, the single-stranded nucleic acids could then be isolated from the solution. See entire 2-page article and figure 1.
Beld did not teach magnetic particles, or applying the method to separating single- and double-stranded DNA resulting from asymmetric PCR.
Skagestad taught that the use of silica-coated magnetic particles for purifiying nucleic acids was known in the art (paragraph [0003]), noting (citations omitted): “More recently, the use of magnetically susceptible particles with silica surfaces have been described…making the practical handling of the nucleic acid isolation system easier.” In addition Skagestad taught with regard to silica-coated magnetic 
Kai taught (first paragraph of “Introduction”, citations omitted): “Single stranded DNA is indispensable to research into fundamental biotechnology, e.g., sequence determination, hybridization to oligonucleotide probe, and recombinant vectors or plasmids.” Kai also taught (last paragraph of “Introduction”): “Asymmetric PCR is used to preferentially amplify one strand of DNA…However, asymmetric PCR products comprise not only single- but also double stranded DNA.” Kai taught a method for separating such products using liquid chromatography, demonstrating that it was of interest in the prior art to isolate single-stranded products of asymmetric PCR (see entire article for Kai’s method).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to modify Beld’s method for fractionating single- and double-stranded DNA by using silica-coated magnetic particles as the solid phase (since silica-based binding was used in Beld’s original method). One would have been motivated to do so because Skagestad taught that such magnetic particles made practical handling of nucleic acid isolation easier. In addition, one would have been motivated to apply Beld’s modified method to the isolation of single-stranded DNA from asymmetric PCR reaction products, because Kai taught that there were reasons to obtain single-stranded DNA and that isolating single-stranded DNA from asymmetric PCR products was desirable. Regarding providing the magnetic particles in the actual container (e.g. tube) in which amplification is performed would have been obvious since the only other options would have been to amplify, then add the magnetic particles, or to transfer the amplified material to another vessel containing the magnetic particles (thereby inevitably incurring some loss of material). Adding the magnetic particles to the vessel used for amplification would have necessarily resulted in the effect recited in claim 56.
With regard to claims 41-43, since no particular length is specified, the limitations of these claims do not distinguish over the method suggested by the combined teachings of Beld, Skagestad and 
With regard to claims 46 and 47, note that in Beld’s method, under the conditions used, the silica particles bind double-stranded DNA but not single-stranded DNA (figure 1 of Beld). Thus, in using silica-coated magnetic particles as the particles in the first step of Beld’s method, one would arrive at the limitations of claims 46 and 47 (that is, when using the method to fractionate single-stranded and double-stranded asymmetric PCR products).
With regard to claim 48, note that Skagestad taught paramagnetic particles (paragraph [0003]).
With regard to claim 49, the term “beads” does not distinguish over “particles” as taught by Skagestad. Nevertheless, Skagestad does sometimes refer to such particles as “beads”; e.g. paragraph [0093], [0120]).
With regard to claims 50-52, since Beld’s purpose was to fractionate single-stranded from double-stranded DNA, it would have been obvious to use a sufficient amount of silica particles to bind all the double-stranded DNA and to subsequently isolate all of the single-stranded DNA (or as much as the laws of chemical equilibria permit), and thereby obtain as high a ratio of enrichment of single-stranded DNA as possible. Since the rejection arrives at the invention claim 39 as claimed, Beld’s modified method (use of magnetic particles, use of asymmetric PCR product as a sample) is presumed capable of obtaining the same percentage of bound double-stranded DNA, the same percentage of single-stranded DNA isolated, and the same ratio of enrichment of single-stranded to double-stranded DNA, as Applicant’s method (see MPEP 2112-III). If there is something else required to the results recited in claims 50-52 (e.g. a particular coating material, particular reaction conditions, etc.), this would be considered an essential element and as such, must be recited in the claims. See MPEP 2172.01.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beld et al (Nucleic Acids Research 24(13):2618-2619) in view of Skagestad et al (US 2009/0176296) and Kai et al (Biotechnology Techniques 12(12):935-939 (1998)) as applied to claims 39, 41-43 and 46-52 above, and further in view of Ishida et al (J Clin Invest 89(5):1431-1437 (1992)).
The teachings of Beld, Skagestad and Kai have been discussed. None of these references taught or suggested a “traditional” PCR followed by an asymmetric PCR.
Ishida taught generating single-stranded DNA for the purpose of sequencing, wherein the target under investigation was first amplified by regular PCR, followed by asymmetric PCR (page 1433, right column, first paragraph: “ALAD cDNAs were specifically amplified by PCR, followed by asymmetric PCR to prepare single-stranded DNAs, which were then subjected to nucleotide sequencing.”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method suggested by the combined teachings of Beld, Skagestad and Kai by first performing traditional PCR, followed by asymmetric PCR, when the goal was to provide single-stranded DNA for sequencing purposes, as this was a known process for obtaining single-stranded DNA for sequencing (as taught by Ishida), and since Kai taught that sequencing was one of the reasons for obtaining single-stranded DNA as discussed in the rejection of claim 39 above.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beld et al (Nucleic Acids Research 24(13):2618-2619) in view of Skagestad et al (US 2009/0176296) and Kai et al (Biotechnology Techniques 12(12):935-939 (1998)) as applied to claims 39, 41-43 and 46-52 above, and further in view of Wooddell (Genome Research 6:886-892 (1996)).
The teachings of Beld, Skagestad and Kai have been discussed. None of these references taught or suggested an asymmetric PCR where the product was no more than about 100 bases in length.
id. and see Fig. 1D. Thus, Wooddell taught a reason why someone would want to use asymmetric PCR to generate products less than 100 nucleotides.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the method suggested by the combined teachings of Beld, Skagestad and Kai to amplify and isolate single-stranded products less than 100 nucleotides in length. Specifically, one would have been motivated to do this in order to obtain the intermediates used in synthesizing cross-linking probes as taught by Wooddell.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beld et al (Nucleic Acids Research 24(13):2618-2619) in view of Skagestad et al (US 2009/0176296) and Kai et al (Biotechnology Techniques 12(12):935-939 (1998)) as applied to claims 39, 41-43 and 46-52 above, and further in view of Kordunsky (US 2004/0224317)
The teachings of Beld, Skagestad and Kai have been discussed. None of these references taught or suggested an amplification chamber with a wax seal.
Kordunsky taught that tubes containing PCR reactions could be sealed in order to prevent cross-contamination or spillage during handling (paragraph [0027]). Means of sealing could be caps, Microseal® B, wax products such as Chill-out™, or mineral oil (id.).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide an amplification chamber when conducting the method suggested by the combined teachings of Beld, Skagestad, and Kai (since the asymmetric PCR would have to be performed in some kind of chamber, such as a tube or well), and to seal the chamber with means such as a cap, film, wax or oil, such as taught by Kordunsky, in order to prevent cross-contamination or .

Allowable Subject Matter
Claims 54 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 57 and 58 are allowable.

Conclusion
This is a continuation of applicant's earlier Application No. 15/584,157.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637